Citation Nr: 0303159	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES


1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 


INTRODUCTION

The appellant had active service from August 1966 to August 
1968.  

These matters come before the Board of Veterans Appeals 
(Board), on appeal from rating decisions of the Albuquerque, 
New Mexico, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant was afforded a hearing before a Decision Review 
Officer at the RO in June 2002.  He was afforded a travel 
board hearing before the undersigned member of the Board in 
September 2002.  A transcript of each of the hearings has 
been associated with the claims folder.  


FINDINGS OF FACT

1.  The appellant's PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: depressed affect, 
depressed mood, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  Residuals of a right knee injury are manifested by no 
more than moderate instability.  




CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

2.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for residuals of a right knee injury 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was established for residuals of a right 
knee injury by rating decision of July 1969, at which time a 
noncompensable rating was assigned.  The rating was increased 
to 10 percent by rating decision of July 1976.  The current 
20 percent rating was assigned by rating decision of January 
2002.  This rating decision also granted service connection 
for PTSD and assigned a 50 percent rating for the disability.

A VA Agent Orange Registry examination, dated in January 
1995, notes complaints of weakness in the lower extremities, 
nervousness, shortness or breath, nightmares, sleep 
disturbances, and occasional flashbacks.  The relevant 
impressions included status post wound of the right knee, 
osteoarthritis, and PTSD, mild.  A September 1995 VA 
outpatient treatment record notes the appellant's report that 
his right knee was bothering him.  Knee pain was noted to 
increase with cold or damp weather.  The examiner reported 
that there was no acute problem.  On examination, there were 
no "hot" joints.  The report of examination notes that his 
weight-bearing was good.  The pertinent impression was 
athralgias.  

On VA examination in February 1997, a past medical history of 
a shrapnel injury to the right knee was noted.  On 
examination, he had full extension of the knee and 145 
degrees of flexion.  Otherwise, there was no significant 
deformity.  X-ray examination of the right knee was within 
normal limits with evidence of previous shrapnel (metallic 
densities) in his quadriceps mechanism.  The pertinent 
diagnosis was shrapnel injury to the right knee.  

On VA examination in November 2001, the examiner stated that 
the C-file had been reviewed.  The appellant complained of 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking and fatigability of his 
right knee.  He reported that he had flare ups with cold and 
cloudy weather.  The report of examination notes that he was 
not having a flare up at the time of examination.  He stated 
that he often used a cane.  The report of examination notes 
that he was employed as a welder.  He stated at the end of 
every workday he had significant pain in his knee.  He 
reported that he had lost approximately two weeks of work in 
the past year due to his knee problem.  He indicated that he 
could walk a maximum of 30-40 yards before he had to stop and 
rest.  

On examination of the right knee, multiple healed scars were 
noted.  There was a 1.5-cm scar in the medial aspect of the 
distal thigh, a 1.5-cm scar in the anterior aspect of the 
distal thigh, a 1-cm scar in the anterior aspect of the 
distal thigh and a 1-cm scar on the medial aspect of the 
knee.  He did not complain of pain on motion of the knee.  He 
walked with a mild limp favoring his right knee, using a 
cane.  Range of motion of the right knee was 0 degrees 
extension and 0-140 degrees flexion.  There was no 
instability.  Strength of the right knee was equal to the 
left knee and normal.  There was no swelling, heat, or 
redness.  X-rays, compared to those of 1997, noted stable 
findings without evidence for acute injury.

On VA PTSD examination in November 2001, the examiner stated 
that the C-file had been reviewed.  The appellant complained 
of chronic sleep problems and combat-related nightmares, 
three to four times per week, made worse by recent news 
events.  He stated that he was hypervigilant, had an 
increased startle response, and had flashbacks triggered by 
helicopters and loud noises.  He stated that was a loner, did 
not like crowds, and had become more withdrawn.  He related 
that he had no social life, few friends, and did not like to 
go out much.  He complained of paranoia, depression, crying 
easily, and recent suicidal ideation.  He complained of 
difficulty with temper/anger management, with positive 
homicidal ideation, which was noted to be mainly verbal 
arguments.  He reported that he had no guns in his home.  He 
complained of anxiety, shaky spells, panic attacks, and 
concentration and memory problems.  Occasional use of alcohol 
was noted.  No drug use was noted.  The report of examination 
notes that he had been married twice and divorced once. The 
report indicates that the duration of his most recent 
marriage was seven years.  He had no children.  He reported 
that he had been a shop welder for 25 years and had worked 
for the same company for the past 17 years.  He stated that 
he sometimes had trouble at work with his temper and that his 
boss left him alone.  He reported that he had used up a lot 
of his sick leave and annual leave.  He related that on an 
average day he would read, isolate himself in his room, or do 
some chores.  

On examination, the veteran was noted to be nicely dressed 
and groomed, and appropriate and cooperative.  Affect was 
depressed.  Mood was depressed.  He was tearful while talking 
of Vietnam.  Speech was coherent.  Thought processes were 
linear.  There was no evidence of a psychosis.  No loosening 
of associations was noted.  No suicidal, homicidal, or 
paranoid ideation was evident.  He was oriented times four.  
He was noted to have good recent and remote memory and good 
recall.  Cognitive functions were grossly intact.  Insight 
and judgment were fair to good.  The diagnosis was PTSD.  
Psychosocial and environmental stressors were noted to be 
moderate to severe, secondary to PTSD, primarily sleep 
disturbance, depression, temper problems, anxiety, and social 
isolation.  A global assessment of functioning (GAF) of 50 
was assigned currently and for the past year.  

VA outpatient treatment records dated in June 2000, note the 
veteran's report that he walked a lot at work.  Depression, 
anxiety, and PTSD were noted to be stable off of medications.  
No panic attacks or suicidal ideation were noted.  In August 
2000, anxiety and depression were noted to be stable.  The 
report of examination notes that he was doing well off of 
medications.  In October 2000, the impressions were 
depression, anxiety, and PTSD stable off of Trazadone and 
Sertaline, and degenerative joint disease of the right knee.  
The pain was noted to be well controlled.  The record notes 
that he refused a light duty prescription for work, stating 
that such did not exist where he worked.  A treatment record, 
dated in November 2001, reflects that he was able to walk on 
heels and toes; motor strength was 5/5 in the lower 
extremities.  He was noted to medicate himself with ibuprofen 
so that he could work.  The impressions included degenerative 
joint disease of the right knee.  He also reported increased 
thoughts of Vietnam, nightmares, some panic attacks and more 
depression.  A February 2002 record notes complaints of 
anxiety and depression.  The report notes that thoughts of 
Vietnam, nightmares, panic attacks and depression had 
improved with resumption of Zoloft.  No suicidal or homicidal 
ideation was noted.  He reported that feelings of a lack of 
energy, dry mouth, and sedation had improved with 
discontinuation of Nortriptyline.  The report notes that he 
was concerned about lower extremity edema, worse at the end 
of the day, resolving after sleeping.  He complained of 
numbness and burning in his right thigh and right lower 
extremity.  In an August 2002 VA outpatient treatment record, 
he complained of right lower extremity swelling after a day 
of working, decreased in the morning.  The relevant 
assessments were PTSD and lower extremity pain.  The report 
notes that he felt there was no improvement in leg 
pain/burning with medication.  The outpatient treatment 
records also noted degenerative joint disease of the low back 
with radicular symptoms and probable sciatic component.

At his personal hearing before a Decision Review Officer at 
the RO in June 2002, the appellant testified that he had 
nightmares and would awake in a cold sweat.  Transcript at 2 
(June 2002).  He indicated that he was nervous around people, 
and thus, it was difficult for him to be around people.  Id.  
He related that his temper flared easily and for no 
particular reason.  Id.  He stated that at times, he was 
scared to go to sleep because of flashbacks, and sometimes he 
would hear things at night that were not there.  Id. at 3.  
He related that on a couple of occasions, when he had been 
working part-time at night, he had cornered his boss with the 
intent of pushing him down.  Id. at 6.  He stated that he had 
worked as a welder for 27 years and worked with other people, 
but mostly tried to stay to himself.  Id. at 4-6.  He 
testified that, as a full-time welder, he was on his feet 
eight hours per day, on concrete floors.  Id. at 8.  He 
stated that his leg would swell as a result.  He stated that 
he used a cane to ease the pressure on his legs and relieve 
pain.  Id. 

At a personal hearing before the undersigned member of the 
Board in September 2002, the appellant's representative 
stated that in terms of PTSD, the appellant presented better 
than he actually was, both at hearings and on examination.  
Transcript at 2-3 (September 2002).  The appellant testified 
that he hated to be around people because he became very 
angry.  Id. at 3.  He indicated that he did not want to be 
around his wife or children because he was afraid he would 
harm them or himself.  Id.  He testified that he held himself 
back for fear of harming someone.  Id.  3-4.  He related that 
thoughts of Vietnam triggered anger.  Id. at 4.  He stated 
that sparks from welding reminded him of explosions or mortar 
rounds.  Id. at 5.  The appellant's spouse testified that the 
appellant no longer wanted to spend time with his 
grandchildren, go to football games or go on outings.  Id. at 
7.  She stated that the appellant was stressed coming to the 
hearing.  Id.  She testified that the appellant awoke in the 
middle of the night yelling, having nightmares, and 
flashbacks.  Id. at 8.  She testified that he did a lot of 
walking around the back yard, and sat in the back yard when 
the weather was good.  Id.  The appellant testified that he 
had electrical shock in his leg.  Id. at 12.  He related that 
during the day he was constantly moving around, to include 
kneeling and bending.  Id. at 13.  He stated that his knee 
would lock up and pop.  Id. at 13.  He testified that he had 
to take time off from work as a result of his PTSD and his 
right knee disability.  Id. at 13-14.  The appellant stated 
that he had friends but that that he hardly saw them.  Id. at 
15.  He testified that he was a member of the American legion 
and the DAV and indicated that he occasionally went to 
meetings.  Id.  

Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).  

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2002).  

Recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation if slight, 20 percent if 
moderate and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A zero percent rating is warranted for limitation of flexion 
of the leg when flexion is limited to 60 degrees and 
compensable ratings apply when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), or 15 degrees 
(30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).

The Rating Schedule provides a zero percent evaluation for 
extension of the leg limited to 5 degrees.  A compensable 
rating is assigned for limitation of extension of the leg 
when extension is limited to 10 degrees (10 percent), 15 
degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  

Pursuant to the rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (PTSD) (2002), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  



VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C. F. R. § 3.159 (2001) 
(hereafter "VCAA").  The new law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§  5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620 (Aug 29, 2001) (codified as amended at 38 C. F. R. § 
3.159 (2001).  The record shows that the appellant was 
notified in the January 2002 rating decision of the reasons 
and bases for the decision.  He was further notified of this 
information in the April 2002 statement of the case and the 
August 2002 supplemental statement of the case.  The Board 
concludes that the discussions in the January 2002 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  The April 2002 statement of the case notified him of 
the provisions of 38 C.F.R. § 3.159.  Moreover, by letter of 
October 2001 he was specifically notified of the VCAA and the 
VA's duties to notify and assist him.  By letter dated in 
September 2002, he was advised of the procedures by which to 
submit additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 (2001)).  He has 
been afforded VA examination, and outpatient clinical records 
have been obtained.  The appellant has not identified any 
available unobtained evidence that might aid his claims.  The 
Board notes that the appellant was afforded an opportunity to 
present evidence and argument in support of his claims in 
April 2002 and in September 2002.  The actions of the Board 
member at the hearing in September 2002 complied with 
38 C.F.R. § 3.103.  At the hearing the veteran requested 
additional time to submit a physician's statement; more than 
60 days has passed, and no additional evidence has been 
received.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the issue is whether a rating in excess of 50 
percent is warranted for PTSD at any time during the appeal 
period.  We conclude that the disorder has not significantly 
changed and that a uniform rating is warranted.  

Initially, the Board notes that the November 2001 VA examiner 
assigned a GAF score of 50.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted to be of importance.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score between 31 and 40 
is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  Id.  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)." Ibid. (Emphasis 
added.)  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(discussing a GAF score of 50).  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  In this case, 
there is both positive and negative evidence.  In reaching a 
determination, the Board has considered the whole of the 
evidence, to include the appellant's statements, the assigned 
GAF, and the medical opinions, as well as the testimony 
provided at the hearings.  

The appellant asserts that a higher evaluation is warranted 
for his PTSD.  Essentially, he asserts that he has 
nightmares, flashbacks, difficulty sleeping, anxiety and 
depression.  

The Board finds that an evaluation in excess of 50 percent is 
not warranted for the appellant's PTSD.  The record reflects 
that he is consistently neatly dressed and groomed.  In 
January 1995, the diagnosis was PTSD, mild.  On VA 
examination in November 2001, his speech was coherent and his 
thought processes were linear.  He was oriented times four.  
While the appellant has indicated that he has had suicidal 
thoughts, a June 2000 and a February 2002 VA outpatient 
treatment record, as well as the November 2001 VA examination 
report, each specifically state that there was no suicidal 
ideation.  

There is no evidence of obsessional rituals, which interfere 
with routine activities or near continuous panic or 
depression.  In fact, treatment records dated in June 2000, 
August 2000, and October 2000 note that depression, anxiety, 
and PTSD were stable.  A June 2000 VA outpatient treatment 
record specifically states that there were no panic attacks.  
While he manifests irritability, there is no indication of 
violence.  There is also no indication of illogical, obscure 
or irrelevant speech.  The record reflects that the appellant 
has worked in the same capacity for more than 20 years and 
for the same company for at least 17 years, is able to work 
around others, and has been married to the same person for at 
least seven years.  Thus, while the GAF score assigned is 
some evidence of the level of disability, his symptomatology 
does not meet the schedular criteria for an evaluation in 
excess of 50 percent.  

The appellant is competent to state his symptoms.  However, 
the appellant is not a medical professional and his 
statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Weighed 
against his statements is the competent objective medical 
evidence.  The training and experience of the medical 
personnel makes their findings more probative as to the 
extent of the disability.  Thus, a preponderance of evidence 
is against the claim and there is no doubt to be resolved.  



Residuals of a right knee injury

The appellant's residuals from a right knee injury have been 
rated under Diagnostic Code 5257 and have been assigned a 20 
percent evaluation.  The appellant claims that his right knee 
disorder warrants a higher evaluation, as he has pain, 
weakness, stiffness, swelling, heat, redness, instability, 
giving way, locking, fatigability, and flare ups in his right 
knee. 

The appellant is competent to state that residuals of a right 
knee injury are worse. However, the appellant is not a 
medical professional and his statements do not constitute 
competent medical evidence.  Generally, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

After having reviewed the evidence of record, the Board finds 
that the evidence does not support a disability evaluation in 
excess of 20 percent.  To warrant a 30 percent evaluation 
under Diagnostic code 5257, there must be severe
subluxation or lateral instability. 

In September 1995, he was noted to bear weight well on his 
right leg.  Range of motion was noted to be complete in 
February 1997 and November 2001.  On VA examination in 
November 2001, strength in the right knee was equal to 
strength in left knee and normal.  The examiner specifically 
stated that there was no instability.  Thus, an evaluation in 
excess of 20 percent is not warranted under 38 C.F.R. § 5257.   

In Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Court 
set out that VA rating evaluation should include 
consideration of potentially applicable rating criteria, even 
when not raised by the veteran.  Also, the Board notes that 
the assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, in this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In considering the application of other diagnostic codes, the 
Board finds that a higher evaluation for the right knee 
disability is not warranted based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  No medical 
professional has found swelling in the appellant's knees.  A 
November 2001 VA examination specifically states that there 
was no swelling, heat, or redness.  In 1997 he had full 
extension and flexed to 145 degrees.  In November 2001 he had 
full range of motion.  See 38 C.F.R. § 4.71, Plate II (2002).  
The examiner specifically stated that there was no pain on 
motion.  Strength in the lower extremities was normal at 5/5 
in February 2002.  While the veteran is competent to state 
that residuals of a right knee injury are worse, this has not 
been verified by objective testing.  The appellant's 
functional ability was further evidenced by his own report of 
working full time as a welder, spending eight hours on his 
feet, to include kneeling and bending.  The Board accepts the 
opinions of competent medical professionals over that of lay 
statements made for purposes of compensation.  The disability 
evaluation assigned contemplates loss of working time from 
exacerbations proportionate to the disability.  38 C.F.R. 
§ 4.1.  

In sum, the credible evidence establishes that the appellant 
does not have more than moderate subluxation, instability, 
limitation of motion, painful motion or functional impairment 
due to any factor.  38 C.F.R. §§ 4.40, 4.45, 4.59, Part 4, 
Codes 5257, 5260, 5261 (2002).  Thus, the Board finds that 
the evidence establishes that residuals of a right knee 
injury do not warrant an evaluation in excess of 20 percent.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

The Board notes that one examination disclosed the presence 
of scars.  However, there was no evidence that the scars were 
tender or painful or that such resulted in any functional 
impairment.  We conclude that the scars have not resulted in 
disability and that a separate evaluation is not warranted.  

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2002) is in order.  The evidence failed to show 
that residuals of a right knee injury or PTSD caused marked 
interference with his employment, or that such have in the 
past or now require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  While the appellant has asserted that residuals 
of a right knee injury cause a limp, it has not been shown 
that residuals of a right knee injury results in marked 
interference with employment.  Moreover, the outpatient 
treatment records reflect that some symptomatology in the 
legs is attributable to a nonservice-connected low back 
disorder.  In sum, there is no competent opinion of record to 
the effect that the appellant's service-connected residuals 
of a right knee injury or PTSD have resulted in marked 
interference with employment as to render impractical the 
application of the regular schedular standards.  We are left 
with the unmistakable conclusion that the appellant remains 
employed, has a good work record and has not required any 
periods of hospitalizations.  





	(CONTINUED ON NEXT PAGE)






ORDER

An evaluation in excess of 50 percent for PTSD is denied.  

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

